UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-2300


SUSAN WOODARD,

                    Plaintiff - Appellant,

             v.

SDH SERVICES EAST,

                    Defendant - Appellee,

             and

WHITNEY BETTIE, General Manager; LOREE SORENSON, Senior Manager,
Employee Relations,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:19-cv-00335-CMC)


Submitted: February 28, 2022                                  Decided: March 15, 2022


Before NIEMEYER and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Susan Woodard, Appellant Pro Se. William Lee Duda, Christopher Ray Thomas,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Susan Woodard appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing her employment discrimination complaint pursuant to

Fed. R. Civ. P. 37, 41(b), as a sanction for her failure to comply with discovery rules. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Woodard v. SDH Servs. E., No. 0:19-cv-00335-CMC

(D.S.C. Nov. 16, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3